UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund December 31, 2008 (Unaudited) Common Stocks97.4% Shares Value ($) Australia3.9% Bendigo and Adelaide Bank BHP Billiton CFS Retail Property Trust Computershare Sonic Healthcare Westfield Group Westpac Banking Austria.3% Raiffeisen International Bank Holding Belgium1.8% Delhaize Group Groupe Bruxelles Lambert Canada.0% Nortel Networks 3,962 a Finland1.8% Nokia UPM-Kymmene France11.8% AXA BNP Paribas Cap Gemini CNP Assurances France Telecom GDF SUEZ Neopost Nexans Sanofi-Aventis Scor Technip Teleperformance Total Unibail-Rodamco Vivendi Germany7.6% Adidas BASF Deutsche Bank Deutsche Telekom E.ON Hochtief Muenchener Rueckversicherungs RWE Salzgitter Siemens Software ThyssenKrupp Hong Kong1.0% Cheung Kong Holdings Hutchison Whampoa Swire Pacific, Cl. A Ireland.6% CRH Italy4.7% Buzzi Unicem Enel ENI Finmeccanica Fondiaria-SAI Intesa Sanpaolo Japan26.0% Acom Astellas Pharma Bank of Kyoto Bridgestone Canon Central Japan Railway 30 Chiba Bank Chubu Electric Power Credit Saison Daihatsu Motor Daiichi Sankyo Daito Trust Construction Furukawa Electric Hitachi Honda Motor JFE Holdings KDDI Keihin Kubota Lawson Leopalace21 Mitsubishi UFJ Financial Group Mitsui Chemicals Mitsumi Electric Nintendo Nippon Express Nippon Telegraph & Telephone Nippon Yusen Nissin Foods Holdings NTT Data 73 Promise Rohm Sega Sammy Holdings Shimamura Shin-Etsu Chemical Sumitomo 80,200 706,821 Sumitomo Electric Industries 91,600 704,290 Sumitomo Heavy Industries 188,900 752,000 Suruga Bank 42,000 415,960 Tokai Rika 33,500 293,761 Tokuyama 53,000 447,358 Tokyo Gas 188,000 952,685 Tokyo Tatemono 72,000 329,286 Toyo Engineering 169,000 526,296 Yamaguchi Financial Group 51,000 573,112 Netherlands2.3% European Aeronautic Defence and Space 49,597 829,374 Koninklijke Ahold 56,630 691,935 Koninklijke Vopak 12,760 478,899 Wereldhave 3,840 336,280 Norway1.0% Prosafe 93,410 a 346,847 Tandberg 58,400 628,863 Singapore.3% CapitaLand 152,000 Spain3.5% Banco Santander 105,320 988,199 Criteria Caixacorp 79,400 306,828 Mapfre 106,180 354,229 Repsol 16,710 350,738 Telefonica 65,470 1,442,451 Sweden1.0% Elekta, Cl. B 51,950 506,168 Nordea Bank 69,900 483,505 Switzerland9.4% Adecco 10,600 356,338 Baloise Holding 8,150 601,095 Credit Suisse Group 31,840 852,577 Nestle 72,690 2,841,081 Novartis 44,405 2,198,660 Roche Holding 12,234 1,867,830 Zurich Financial Services 3,120 665,420 United Kingdom20.4% AstraZeneca 35,760 1,443,192 Aviva 105,240 590,105 BAE Systems 94,570 512,260 Barclays 327,430 722,151 BP 230,310 1,741,737 Carnival 24,170 524,385 Charter International 118,540 562,423 Friends Provident 268,600 332,501 HSBC Holdings 133,080 1,266,645 IG Group Holdings 66,650 245,555 Kingfisher 356,670 692,284 Land Securities Group 20,240 268,012 Old Mutual 406,800 321,683 Pearson 31,410 289,474 Reckitt Benckiser Group 17,400 644,936 Regus 414,180 294,767 Rexam 114,170 576,160 Royal Dutch Shell, Cl. A 10,620 275,604 Royal Dutch Shell, Cl. B 98,180 2,436,396 RSA Insurance Group 189,403 376,067 Shire 20,390 296,676 Tesco 283,770 1,468,768 Thomas Cook Group 342,610 872,374 Vodafone Group 925,590 1,849,769 WPP 285,550 1,652,465 Total Common Stocks (cost $121,509,622) Preferred Stocks.8% Germany Fresenius (cost $909,589) 13,930 Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $320,000) 320,000 b Total Investments (cost $122,739,211) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $122,739,211. Net unrealized depreciation on investments was $24,697,638 of which $3,109,206 related to appreciated investment securities and $27,806,844 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES December 31, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2008 ($) Financial Futures Long DJ EURO STOX 50 29 987,629 March 2009 (5,394) Topix 1 95,091 March 2009 4,439 100-924-24 Foreign Unrealized Forward Currency Currency Depreciation Exchange Contracts Amounts Proceeds ($) Value ($) at 12/31/2008 ($) Sell: Euro, Expiring 1/2/2009 138,762 192,810 192,886 (76) Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 66,971,859 (955) Level 2 - Other Significant Observable Inputs 31,069,714 (76) Level 3 - Significant Unobservable Inputs 0 0 Total 98,041,573 (1,031) *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus International Small Cap December 31, 2008 (Unaudited) Common Stocks96.0% Shares Value ($) Australia3.0% Australian Worldwide Exploration CFS Retail Property Trust Computershare Downer EDI Goodman Fielder Sonic Healthcare Belgium1.2% Ackermans & Van Haaren Cofinimmo Mobistar Canada6.2% Altagas Income Trust Cogeco Cable Crescent Point Energy Trust Daylight Resources Trust Emera Gran Tierra Energy 53,334 a IAMGOLD Laurentian Bank of Canada Red Back Mining 27,050 a Sino-Forest 15,120 a Westjet Airlines, Cl. VV 16,930 a China.6% Zhejiang Expressway, Cl. H Denmark.4% East Asiatic Finland1.3% Konecranes Orion, Cl. B Tietoenator France9.2% Air France-KLM Cap Gemini CNP Assurances Fonciere des Regions Havas Ipsen Ipsos Neopost Nexans Publicis Groupe Scor Societe BIC 1,830 104,766 Technip 6,390 193,214 Teleperformance 8,768 242,052 Unibail-Rodamco 1,137 168,322 Germany7.2% Adidas 6,370 240,314 Demag Cranes 4,448 116,239 Deutsche Euroshop 5,355 180,882 Deutsche Lufthansa 14,438 224,578 Fielmann 2,970 191,972 Lanxess 9,910 189,136 MTU Aero Engines Holding 17,760 483,376 Puma AG Rudolf Dassler Sport 840 163,820 Salzgitter 3,890 297,401 Software 3,250 180,706 Vossloh 1,052 116,241 Wincor Nixdorf 5,220 244,601 Greece.3% Sarantis 18,144 Hong Kong2.2% Chaoda Modern Agriculture Holdings 386,400 248,744 China Agri-Industries Holdings 608,000 a 305,945 Neo-China Land Group Holdings 962,100 b 130,346 Pacific Basin Shipping 271,000 124,574 Peace Mark Holdings 778,000 b 0 Ireland1.0% DCC 18,552 269,228 United Drug 30,760 95,350 Italy4.5% ACEA 11,939 159,900 Banca Popolare di Milano Scarl 52,200 303,484 Benetton Group 37,240 315,769 Buzzi Unicem 13,489 217,129 Landi Renzo 24,040 109,941 Parmalat 132,100 213,923 Recordati 36,810 197,763 Unipol Gruppo Finanziario 92,934 140,163 Japan25.8% Air Water 29,700 266,789 Bank of Kyoto 17,000 190,548 Bank of Yokohama 19,000 112,387 Chiba Bank 20,000 124,962 Chiyoda 15,700 295,041 COMSYS Holdings 33,000 306,704 Credit Saison 6,500 89,742 Daifuku 32,500 189,374 Daito Trust Construction 2,100 109,959 F.C.C. 15,500 130,914 Fukuoka Financial Group 39,000 169,876 Godo Steel 52,000 145,673 Hisamitsu Pharmaceutical 4,200 171,473 Hitachi Transport System 10,200 152,954 Hogy Medical 4,306 296,671 Hokuhoku Financial Group 78,000 184,661 House Foods 10,600 188,880 IT Holdings 12,100 a 188,556 Japan Aviation Electronics Industry 24,000 100,484 Kansai Paint 36,000 183,986 Keihin 39,500 287,182 Kinden 40,000 360,685 Kuroda Electric 44,000 412,931 Leopalace21 11,600 117,619 Lintec 10,300 142,890 Matsumotokiyoshi Holdings 10,400 215,539 Mitsumi Electric 12,900 228,014 NET One Systems 104 208,907 Nichirei 45,000 214,401 Nihon Unisys 14,100 115,791 NSD 14,600 114,850 Pigeon 6,800 203,368 Point 2,690 148,044 Promise 4,550 115,327 Seino Holdings 51,000 283,732 Shimachu 10,200 229,362 Shimamura 1,800 139,262 Shimano 7,600 304,505 SKY Perfect JSAT Holdings 599 291,585 Star Micronics 15,300 162,040 Suruga Bank 23,000 227,787 Suzuken 6,200 186,815 Tokuyama 36,000 303,866 Tokyo Tatemono 33,000 150,923 Toyo Engineering 76,000 236,678 Yamaguchi Financial Group 17,600 197,780 Yokohama Rubber 49,000 245,208 Netherlands2.3% Gemalto 6,440 a 160,239 Imtech 16,239 270,876 Koninklijke Vopak 6,550 245,830 Wereldhave 2,110 184,779 Norway.7% Tandberg 15,400 165,830 TGS Nopec Geophysical 18,800 a 93,032 Singapore.6% ComfortDelgro 150,000 151,844 Singapore Petroleum 40,700 64,978 South Korea2.3% CJ Home Shopping 7,570 232,516 Honam Petrochemical 3,104 130,029 LG Fashion 13,660 236,249 Yuhan 1,394 a 243,075 Spain4.1% Bankinter 21,800 191,212 Corporacion Financiera Alba 8,388 317,727 Enagas 11,835 255,981 Laboratorios Almirall 24,272 185,566 Mapfre 38,610 128,807 Prosegur Cia de Seguridad 9,880 321,780 Tubacex 34,940 114,135 Sweden1.3% Elekta, Cl. B 16,740 163,104 Peab 47,650 130,153 SAAB, Cl. B 19,550 176,762 Switzerland5.5% Actelion 5,500 a 306,948 Adecco 13,412 450,868 Banque Cantonale Vaudoise 900 268,685 Clariant 41,633 a 278,896 Kuoni Reisen Holding 1,126 380,852 PSP Swiss Property 6,352 a 314,512 United Kingdom16.3% Aggreko 25,430 162,975 Amlin 37,480 192,646 Asos 48,780 a 173,405 Balfour Beatty 71,430 338,135 Beazley Group 107,401 209,235 Brit Insurance Holdings 63,460 200,728 Catlin Group 38,400 239,334 Charter International 41,370 196,283 Close Brothers Group 25,509 194,014 Croda International 24,400 182,247 Dana Petroleum 13,868 a 197,792 Davis Service Group 32,620 127,449 De La Rue 11,390 148,369 Domino's Pizza UK & IRL 70,470 168,695 Drax Group 20,615 166,276 Electrocomponents 47,130 95,713 Halfords Group 37,380 130,730 Halma 48,500 141,205 Hiscox 38,610 188,740 IG Group Holdings 33,150 122,133 Inmarsat 15,300 103,719 Interserve 42,798 139,834 Jardine Lloyd Thompson Group 27,050 170,343 John Wood Group 38,788 104,982 Keller Group 15,158 125,312 Mondi 38,883 113,905 QinetiQ Group 83,370 190,286 Regus 176,360 125,513 Rexam 39,090 197,268 Spectris 24,400 187,684 Spirent Communications 174,910 91,161 SSL International 22,120 157,425 Thomas Cook Group 133,720 340,486 Tui Travel 82,938 278,435 WSP Group 22,920 66,895 Total Common Stocks (cost $46,793,541) Preferred Stocks1.0% Germany1.0% Biotest 3,380 215,044 Fresenius 2,410 139,327 Total Preferred Stocks (cost $480,167) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $400,000) 400,000 c Total Investments (cost $47,673,708) 98.1% Cash and Receivables (Net) 1.9% Net Assets 100.0% a Non-income producing security. b Illiquid securities. At the period end, the value of these securities amounted to $130,346 or 0.4% of net assets. The valuation of these securities has been determined in good faith under the direction of the Board of Trustees. c Investment in affiliated money market mutual fund. STATEMENT OF FINANCIAL FUTURES December 31, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2008 ($) Financial Futures Long DJ Euro Stoxx 50 18 613,011 March 2009 Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $47,673,708 Net unrealized depreciation on investments was $11,750,850 of which $1,449,179 related to appreciated investment securities and $13,200,029 related to depreciated investment securities. 100-939-39 Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Proceeds ($) Value ($) at 12/31/2008 ($) Sells: Canadian Dollar, Expiring 1/2/2009 Euro, Expiring 1/2/2009 British Pounds, Expiring 1/2/2009 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 23,293,175 9,598 Level 2 - Other Significant Observable Inputs 12,499,337 3,108 Level 3 - Significant Unobservable Inputs 130,346 0 Total 35,922,858 12,706 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Investments in Securities ($) Balance as of 9/30/2008 249,211 Realized gain (loss) 0 Change in unrealized appreciation (118,865) Net purchases (sales) 0 Transfers in and/or out of Level 3 0 Balance as of 12/31/2008 130,346 STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund December 31, 2008 (Unaudited) Common Stocks98.5% Shares Value ($) Consumer Discretionary13.5% AnnTaylor Stores 39,090 a Bed Bath & Beyond 16,990 a BorgWarner 27,305 Brink's Home Security Holding 37,900 a Dick's Sporting Goods 43,455 a Gentex 65,210 Genuine Parts 4,920 J Crew Group 42,320 a,b JoS. A. Bank Clothiers 17,710 a,b MDC Holdings 34,940 Meredith 26,580 b New York Times, Cl. A 72,532 b NVR 2,390 a,b O'Reilly Automotive 36,380 a OfficeMax 73,210 Panera Bread, Cl. A 16,900 a,b Ryland Group 42,800 Toll Brothers 11,400 a Tractor Supply 20,470 a,b Williams-Sonoma 72,330 Consumer Staples6.2% BJ's Wholesale Club 34,890 a,b Casey's General Stores 26,140 Corn Products International 20,620 Hain Celestial Group 15,530 a Ralcorp Holdings 42,000 a,b Whole Foods Market 63,534 b Energy5.5% Arena Resources 19,740 a Cabot Oil & Gas 21,734 CNX Gas 32,505 a Dril-Quip 22,790 a Frontier Oil 15,830 Patterson-UTI Energy 25,780 Penn Virginia 17,130 b Tidewater 20,730 Unit 30,800 a Exchange Traded Funds.4% iShares Russell 2000 Value Index Fund 2,600 b Midcap SPDR Trust Series 1 2,650 Financial19.1% Associated Banc-Corp 10,210 BancorpSouth 52,930 b BOK Financial 9,958 City National 50,544 Commerce Bancshares 34,370 Cullen/Frost Bankers 21,043 First Horizon National 86,070 b FirstMerit 70,040 1,442,124 Fulton Financial 67,759 b 651,842 Huntington Bancshares 58,778 b 450,239 Investment Technology Group 46,567 a 1,058,002 Jefferies Group 106,480 b 1,497,109 Jones Lang LaSalle 7,810 216,337 Lazard, Cl. A 20,139 598,934 MBIA 24,723 a,b 100,623 NewAlliance Bancshares 42,236 556,248 Piper Jaffray 9,790 a,b 389,250 Raymond James Financial 40,290 b 690,168 Synovus Financial 81,905 b 679,812 Washington Federal 48,540 b 726,158 Whitney Holding 49,570 b 792,624 Health Care7.1% Beckman Coulter 9,370 411,718 Bio-Rad Laboratories, Cl. A 6,340 a 477,465 Cerner 11,840 a,b 455,248 Hill-Rom Holdings 24,540 b 403,928 Life Technologies 27,110 a 631,934 Magellan Health Services 26,420 a 1,034,607 Medicis Pharmaceutical, Cl. A 36,130 b 502,207 Pediatrix Medical Group 40,830 a 1,294,311 PerkinElmer 49,920 694,387 Sepracor 42,542 a 467,111 Universal Health Services, Cl. B 4,300 161,551 Industrial16.5% Brink's 37,900 1,018,752 Ceradyne 19,604 a 398,157 Clean Harbors 12,389 a 785,958 Corrections Corp. of America 56,270 a 920,577 Curtiss-Wright 52,720 1,760,321 Dun & Bradstreet 3,540 273,288 Esterline Technologies 12,910 a 489,160 Granite Construction 25,870 1,136,469 Heartland Express 85,690 b 1,350,474 KBR 17,693 268,934 Landstar System 19,340 743,236 MSC Industrial Direct, Cl. A 25,500 939,165 Shaw Group 23,137 a 473,614 Spirit Aerosystems Holdings, Cl. A 32,810 a 333,678 Thomas & Betts 15,800 a 379,516 Triumph Group 13,150 558,349 URS 27,540 a 1,122,806 Waste Connections 50,170 a 1,583,867 Werner Enterprises 39,206 679,832 Information Technology11.8% Akamai Technologies 27,010 a 407,581 Arris Group 64,340 a 511,503 Comtech Telecommunications 13,200 a 604,824 Cymer 25,240 a,b 553,008 Diebold 8,110 227,810 F5 Networks 20,470 a 467,944 Hewitt Associates, Cl. A 31,150 a 884,037 Informatica 39,470 a 541,923 Lam Research 16,240 a 345,587 McAfee 13,870 a 479,486 Microchip Technology 8,730 170,497 Microsemi 6,380 a 80,643 MKS Instruments 36,580 a 541,018 NCR 28,480 a 402,707 NeuStar, Cl. A 24,910 a 476,528 Novellus Systems 52,990 a 653,897 Parametric Technology 31,649 a 400,360 SRA International, Cl. A 45,590 a 786,428 Sybase 19,681 a 487,498 Synopsys 40,694 a 753,653 Teradyne 104,020 a 438,964 Varian Semiconductor Equipment Associates 36,240 a 656,669 Insurance6.0% Aspen Insurance Holdings 38,790 940,657 Fidelity National Financial, Cl. A 98,181 1,742,713 First American 38,700 1,118,043 Hanover Insurance Group 34,890 1,499,223 ProAssurance 4,740 a 250,177 Materials1.1% Packaging Corp. of America 60,890 819,579 Reliance Steel & Aluminum 12,480 248,851 Real Estate Investment Trusts3.2% Alexandria Real Estate Equities 12,960 782,006 BioMed Realty Trust 30,460 356,991 Health Care REIT 29,757 b 1,255,745 Host Hotels & Resorts 31,600 239,212 LaSalle Hotel Properties 29,960 b 331,058 Telecommunication Services.6% Telephone & Data Systems 17,930 Utilities7.5% AGL Resources 41,470 1,300,085 Atmos Energy 49,890 1,182,393 Energen 20,808 610,299 Equitable Resources 7,140 239,547 Hawaiian Electric Industries 35,380 b 783,313 IDACORP 28,720 845,804 Nicor 6,130 212,956 Portland General Electric 27,650 538,346 UGI 51,180 1,249,816 Total Common Stocks (cost $105,208,930) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,371,000) 1,371,000 c Investment of Cash Collateral for Securities Loaned8.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,855,394) 7,855,394 c Total Investments (cost $114,435,324) 108.5% Liabilities, Less Cash and Receivables (8.5%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At December 31, 2008, the total market value of the fund's securities on loan is $7,701,555 and the total market value of the collateral held by the fund is $7,855,394. c Investment in affiliated money market mutual fund. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $114,435,324. Net unrealized depreciation on investments was $14,183,347 of which $1,996,880 related to appreciated investment securities and $16,180,227 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 100,251,977 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 100,251,977 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) By: /s/ James Windels James Windels Treasurer Date: February 23, 2009
